Citation Nr: 0102700	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-24 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a compensable evaluation for hearing loss of 
the left ear.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, wherein the veteran's claim of service 
connection for hearing loss of the left ear was granted and 
assigned a 0 percent evaluation.

The Board notes that in a statement dated in October 1999 the 
veteran stated that service-connected left ear disability had 
worsened to the point that it affected his equilibrium, which 
caused difficulty with balance.  He further stated that his 
service-connected left ear disability led to hearing loss of 
the right ear to the point where it was going deaf.  Having 
made these statements, the veteran has raised the issues of 
service connection for an equilibrium problem and hearing 
loss of the right ear due to service-connected hearing loss 
of the left ear.  Since these issues have not been developed 
for appellate review, they are referred to the RO for 
appropriate action. 


REMAND

The RO granted service connection for hearing loss of the 
left ear in June 1999 and assigned a 0 percent evaluation.  
In a statement dated in October 1999 the veteran raised the 
issue of hearing loss of the right ear as a result of his 
service-connected hearing loss of the left ear.  The Board 
finds that this newly raised claim is inextricably 
intertwined with the claim of entitlement to an increased 
evaluation for hearing loss of the left ear since bilateral 
service-connected hearing losses are rated differently than 
where only one ear is service-connected.  Accordingly, the 
Board concludes that further development of the claim for 
service connection for hearing loss of the right ear is 
necessary before final appellate determination can be made 
with regard to the claim for entitlement to an increased 
rating for hearing loss of the left ear.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

The Board notes that the veteran is in disagreement with the 
initial evaluation assigned for his service-connected hearing 
loss of the left ear.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the Court recognized a distinction between the 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction - consideration of "staged" ratings and the 
adequacy of the statement of the case.  Staged ratings allow 
for the assignment of separate ratings for separate periods 
of time based on the facts found.  On Remand, the RO will 
have an opportunity to specifically consider whether staged 
ratings would be appropriate.

On a final note, prior to determining the veteran's claim of 
entitlement to an increased evaluation for hearing loss of 
the left ear, VA must ensure that it has fulfilled its duty 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  Such a duty is statutory in nature 
and was amended by H.R. 4864, Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should develop and adjudicate 
the veteran's claim of entitlement to 
service connection for hearing loss of 
the right ear claimed as secondary to 
service-connected hearing loss of the 
left ear.  If the claim is denied, the 
veteran should be provided with notice of 
the adverse decision and of his right to 
initiate appellate review.

2.  Following the completion of the 
foregoing, the RO must review the claims 
file and ensure that the requested 
development has been completed.  In 
addition, the RO must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by VA, 
including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.  

3.  Thereafter, the RO should review the 
veteran's claim for a compensable 
evaluation for hearing loss of the left 
ear and, in particular, should consider 
the principles set forth by the Court in 
Fenderson regarding initial ratings of 
service-connected disabilities.  If the 
decision remains adverse to the veteran, 
the RO should provide the veteran and his 
representative with a supplemental 
statement of the case and allow a 
reasonable amount of time for a response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




